Case 9:20-cv-82322-DMM Document 1 Entered on FLSD Docket 12/17/2020 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  PATRICIA A. ALFELE,

          Plaintiff,

  v.

  RGF ENVIRONMENTAL
  GROUP, INC., a Florida profit
  corporation,

        Defendant.
  _________________________/
                                           COMPLAINT

          COMES NOW Plaintiff, PATRICIA A. ALFELE, by and through her undersigned attorney

  and hereby files this Complaint against RGF ENVIRONMENTAL GROUP, INC., a Florida profit

  corporation individually, and as grounds therefore alleges as follows:

                            JURISDICTION, PARTIES AND VENUE

  1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

       attorney’s fees.

  2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

       U.S.C. § 207 (“FLSA”), for unpaid overtime.

  3. This court has original jurisdiction over this matter insofar as the matter involves a federal

       question, namely violation of 29 U.S.C. §216(b).

  4. Plaintiff, PATRICIA A. ALFELE is a resident of Palm Beach County, Florida.

  5. RGF ENVIRONMENTAL GROUP, INC [“RFG”] has a principal place of business at 1101

       West 13th Street, Riviera Beach, Florida 33404.

  6. This cause of action arose in Palm Beach County.
                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 1 of 5
Case 9:20-cv-82322-DMM Document 1 Entered on FLSD Docket 12/17/2020 Page 2 of 5




  7. Palm Beach County, Florida is proper venue for this action because Plaintiff was employed by

     and had dealings with Defendants in Palm Beach County, Florida.

  8. Defendant, failed to pay Plaintiff the mandatory wages as required under federal law.

  9. Defendant has annual gross sales volume that exceeds the statutory requirements of

     $500,000.00 per annum.

  10. Defendant, was at all times material hereto, an enterprise engaged in interstate commerce or in

     the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

  11. Plaintiff’s job duties were such that she herself was individually engaged in commerce in that

     she was selling air purifiers to commercial dealers.

                                    COMMON ALLEGATIONS

  12. Plaintiff was employed with Defendant RFG from on or about March 13, 2016 up to and

     including her separation on November 10, 2020.

  13. At the time of her separation, Plaintiff held the position of customer service.

  14. Plaintiff’s job duties included selling air purifiers, building and managing a private label

     program, answer phones, and maintaining email correspondence.

  15. Plaintiff regularly worked over forty (40) hours in a given work week.

  16. Defendant failed to pay Plaintiff overtime in violation of federal law.

  17. Plaintiff is non-exempt employees under the FLSA.

  18. Plaintiff was not paid time and one half her hourly rate for hours worked over forty (40) in a

     work week.

  19. Plaintiff estimates she is owed $10,627.54 in back unpaid overtime payments. She calculates

     the amounts owed based on the following:



                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 2 of 5
Case 9:20-cv-82322-DMM Document 1 Entered on FLSD Docket 12/17/2020 Page 3 of 5




     -   $70,000/year divided by 52 weeks = $1346.15 weekly earnings. She worked 7.5 hours a

         week at her halftime rate or $14.14 which equals $106.28 times 100 hours of overtime

         equals $10,627.54.

     -   Plaintiff’s overtime rate should also include commission payments made to her during her

         employment which will likely increase the overtime rate and in turn the amount she is

         owed.

     -   Defendant is believed to be in possession of those records

  20. Plaintiff seeks an additional amount in liquidated damages.

                                  COUNT I
                             UNPAID OVERTIME
         IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207

  21. Plaintiff re-alleges Paragraphs 1 through 20 as set forth herein.

  22. Plaintiff is a covered, non-exempt employee and is entitled to overtime compensation for all

     hours worked in excess of forty (40) hours per week.

  23. Plaintiff worked in excess of forty (40) hours per week for several of the work weeks she was

     employed with the Defendant.

  24. Plaintiff worked in excess of forty (40) hours per week without being compensated for any

     overtime benefits by the Defendant.

  25. Defendant, failed to compensate Plaintiff up to one and a half times her hourly rate for all

     worked performed in excess of forty (40) hours.

  26. The Defendant’s failure to properly compensate Plaintiff is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §207. Plaintiff is aware of hours for which she was not

     compensated in the preceding period of time.

  27. Defendant’s failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 3 of 5
Case 9:20-cv-82322-DMM Document 1 Entered on FLSD Docket 12/17/2020 Page 4 of 5




     such that Plaintiff is entitled to overtime payments for the entire preceding period.

  28. As a direct and proximate result of the Defendant’s actions, Plaintiff has obtained counsel to

     represent her in this action and has agreed to incur reasonable attorney’s fees and costs for

     the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

     award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  29. As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered damages.

  30. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime,

     liquidated damages and other penalties.

     WHEREFORE, Plaintiff prays that judgment be entered in her favor and against the Defendant

  as follows: The Plaintiff be awarded general and compensatory damages, liquidated damages,

  prejudgment interest; that Plaintiff be awarded reasonable attorneys’ fees and costs of suit pursuant

  to 29 U.S.C.A. §216; and that Plaintiff be awarded other and further relief as the Court deems just

  and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury on all issues so triable.

  Dated this 17th day of December 2020.

                                        SCOTT WAGNER & ASSOCIATES, P.A.
                                        Jupiter Gardens
                                        250 South Central Boulevard
                                        Suite 104-A
                                        Jupiter, FL 33458
                                        Telephone: (561) 653-0008
                                        Facsimile: (561) 653-0020

                                        s/Cathleen Scott
                                        Cathleen Scott, Esq.
                                        Florida Bar Number 135331
                                        Primary e-mail: CScott@scottwagnerlaw.com
                                        Secondary e-mail: mail@scottwagnerlaw.com
                                        Secondary Address: 101 Northpoint Parkway
                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 4 of 5
Case 9:20-cv-82322-DMM Document 1 Entered on FLSD Docket 12/17/2020 Page 5 of 5




                              West Palm Beach, FL 33407
                              www.ScottWagnerLaw.com




                            Scott Wagner & Associates, P.A.
                                      Complaint
                                     Page 5 of 5
